Case 3:19-cr-00023

USA-74-248
(Rev. 05/01}

 

Document 2. Filed on 12/11/19 in TXSD Page 1of1

CRIMINAL DOCKET

 

 

 

 

 

 

 

 

HOUSTON DIVISION United States Couns G 19 °
Southern District of Texas
USAO Number: 3019R22187 FILED
Magistrate Number: DEC 11 2019
CRIMINAL INDICTMENT Filed, Judge: “YaOw20)
UNITED STATES of AMERICA | ATTORNEYS:
vs RYAN K. PATRICK, USA (713) 567-9000
ZAHRA JIVANI FENELON, AUSA (713) 567-9000
Appt'd Private
JAKE DELAHNEY TAYLOR io J
L i]
[1 O
LJ L)
L] [|

 

 

Ct. 1: Sexual Exploitation of a Child [18 USC §§ 2251(a) & (€)]

 

CHARGE: Ct. 2: Possession of Child Pornography [18 USC §§ 2252A(a)(5)(B) & 2252A(b)(2)}

 

(TOTAL)
(COUNTS:)

Ct. 3: Destruction of Property [18 USC § 2232(a)]

 

(3)

 

 

 

 

PENALTY: ct. t: 15-30 years in prison, up to $250,000 fine, supervised release for any term of years not less than 5 years up to life,
and $100 special assessment & $5,000 special assessment (Justice for Victims Trafficking Act 2015).
Ct. 2: up to 10 years in prison, up to $250,000 fine, supervised release for any term of years not less than 5 years up to life,
$100 special assessment & $5,000 special assessment (Justice for Victims Trafficking Act 2015).
Ct. 3: up to 5 years in prison, up to $250,000 fine, 3 years supervised release and $100 special assessment.

LJ In Jail
7] On Bond Harris County

| No Arrest

NAME & ADDRESS
of Surety:

PROCEEDINGS:

 

 

 

 
